¶111 (dissenting) — I respectfully dissent with respect to Michael Brockob’s case and, although I concur in the result reached in Jeremy Cobabe’s case, I disagree that his statement was improperly admitted. The purpose of the corpus delicti rule is to prevent an individual from being convicted of a crime without some indication of a crime having been committed other than the individual’s “confession.” To ensure that an individual is not convicted of a crime based solely on his or her confession, the corpus delicti rule requires prima facie corroboration of a defendant’s incriminating statement. That is, independent evidence must support a “logical and reasonable inference” of the facts sought to be proved. State v. Aten, 130 Wn.2d 640, 656, 927 P.2d 210 (1996). Unfortunately, the majority confuses evidence necessary for guilt with the slight evidence necessary for corroborating a confession.
Madsen, J.
¶112 Quoting Aten, the majority says that evidence is insufficient to corroborate a defendant’s admission of guilt if the evidence supports hypotheses of both guilt and innocence. Majority at 327-29. But that is an incorrect interpretation of Aten and of the corpus delicti rule. The corpus *354delicti rule is aimed at ensuring that some evidence, however slight, supports an inference that a crime was committed. The rule is not concerned with whether the evidence might also suggest that the defendant may be innocent of committing the crime.
¶113 In Aten this court held that “corpus delicti is not established when independent evidence supports reasonable and logical inferences of both criminal agency and noncriminal cause.” Aten, 130 Wn.2d at 660 (second emphasis added). Rather than focusing on guilt and innocence, the rule focuses on whether there is independent evidence of injury or loss as a result of a criminal act. State v. Smith, 115 Wn.2d 775, 781, 801 P.2d 975 (1990) (citing City of Bremerton v. Corbett, 106 Wn.2d 569, 573-74, 723 P.2d 1135 (1986)).26 Further, “[t]he independent evidence need not be sufficient to support a conviction or even to send the case to the jury.” Corbett, 106 Wn.2d at 578. The underlying purpose of the corpus delicti rule is to prevent an individual from being convicted of a crime without some independent indication that a crime was committed other than the person’s statement.
f 114 In Aten this court held that the confession given by Ms. Aten regarding the death of a child in her care was improperly admitted because there was no independent proof that a crime had been committed; the coroner could not say whether the death of the victim was the result of a homicide or the result of natural causes. Aside from Aten’s confession, no evidence existed to support a conclusion that the death was the result of criminal agency.
*355¶115 This case does not present such a circumstance. With regard to Mr. Brockob, evidence showed that Mr. Brockob stole 30 boxes of Sudafed, and a detective familiar with the manufacture of methamphetamine testified that Sudafed (pseudoephedrine) is used in the production of that substance. The question is not whether these facts suggest that Brockob is guilty or innocent of unlawful possession of pseudoephedrine and/or ephedrine with intent to manufacture methamphetamine. Rather, the question is whether independent evidence supports the inference that the crime of unlawful possession of pseudoephedrine and/or ephedrine with intent to manufacture methamphetamine has been committed. Although it is arguable that the best evidence of his intent is his statement, the additional evidence that Brockob stole a large quantity of a substance undisputedly used for the production of methamphetamine is sufficient corroboration of Brockob’s confession that he stole the Sudafed for the purpose of supplying a methamphetamine producer with ingredients for manufacturing that substance. This is not a case where, but for the confession, there is no evidence that the crime of unlawful possession of pseudoephedrine and/or ephedrine with intent to manufacture methamphetamine occurred. I would affirm Brockob’s conviction.
f 116 The majority’s erroneous statement of the corpus delicti rule is most evident when comparing its holding in Brockob with its holding in Gonzales. As noted, the majority says that corpus delicti is not established if the evidence supports an inference both of guilt and of innocence. Applying its rule, the majority finds that the corpus delicti rule is satisfied in Mr. Gonzales’ case. Yet, there is less evidence to implicate Mr. Gonzales of possession with intent to manufacture methamphetamine than there is in the case of Mr. Brockob. Mr. Gonzales had only three bottles of tablets containing ephedrine in a bag under the passenger seat and a few coffee filters loose on the backseat. Unlike in Brockob, there was no indication that Gonzales stole the ephedrine tablets. Moreover, he possessed only 3 bottles compared to *356Brockob’s 30 bottles. Thus, under the majority’s reasoning, there is a stronger argument that Gonzales’ possession of the tablets was innocent. As to the coffee filters, these were not in the bag with the ephedrine tablets and apparently were unrelated to these tablets since, unlike the tablets, the filters were in plain view, scattered on the backseat for all to see. Under the majority’s test, it is difficult to understand why the statements were inadmissible in Brockob but admissible in Gonzales since the evidence in Gonzales relating to the filters is consistent with innocence and he possessed only a few bottles of ephedrine with no evidence they were stolen.
¶117 With regard to Mr. Cobabe, the majority affirms the conviction for second degree robbery because it says that evidence presented at trial provided two diametrically opposed versions of events and the jury was entitled to believe the circumstantial evidence that Cobabe did not have the owner’s permission to take property. I agree. However, I disagree with the majority that the existence of conflicting evidence of guilt requires the suppression of Cobabe’s confession. Majority at 334-35. Again, the question is whether the evidence, other than the confession, supports an inference that Mr. Cobabe took the property of another. I believe it does.271 would hold that the evidence is sufficient to support admission of Cobabe’s confession.
Alexander, C.J., concurs with Madsen, J.

 Unreasonably, the majority criticizes the dissent’s reference to “ ‘a crime.’ ” Majority at 329 (emphasis omitted). However, this reference is made in the context of describing the corpus delicti rule generally. In fact, it is the precise description from 2 Wayne R. LaFave & Austin W. Scott, Jr., Criminal Law 18 (2d ed. 1986) (noting that “[pjerhaps ... it is more accurate to say that the corpus delicti embraces the fact that a crime has been committed by someone” (second emphasis added)), quoted in Smith, 115 Wn.2d at 781. If carefully read, it is clear that the dissent applies the correct rule and argues that the confessions here should be admitted if there is slight evidence of the crime of unlawful possession of pseudoephedrine and/or ephedrine with intent to manufacture methamphetamine in the case of Mr. Brockob and the crime of robbery in the second degree in the case of Mr. Cobabe.


 Despite its holding on page 334, it appears that the majority agrees as well. In its evaluation of the sufficiency of the evidence, the majority says that the evidence presented at trial provided two diametrically opposed versions of events and the jury was entitled to believe the evidence that showed Cohabe did not have the owner’s permission to take property. Majority at 340-41. If there was indeed such evidence, absent the confession, then it follows that the slight evidence necessary to admit the confession was also necessarily present.